Citation Nr: 1230981	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997 and from September 1998 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In March 2012, the Veteran and his wife testified at a video hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  In May 2012, the Board granted service connection for tinnitus and remanded the above issue for further development.  The development has been completed and the case is now ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has not had hearing loss in either ear as defined by VA at any time during the pendency of the appeal.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in May 2006 and March 2007 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  If the Veteran was not provided with adequate notice before the claim was adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the April 2010 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA had an obligation to provide better notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2012 Board hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the appellant had a current disability that was related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has not already been associated with the claims file or which, as explained below cannot be obtained.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service treatment records from Evans Army Hospital as well as from the Denver and LaJunta VA Medical Centers in substantial compliance with the May 2012 Remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall, supra; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In this regard, the Board remanded the appeal in May 2012 to attempt to obtain the October 2008 audiological examination the Veteran testified that he had had at the Denver VA Medical Center.  Moreover, in substantial compliance with the Remand, the AMC undertook all development possible in order to obtain, albeit without any success, this record.  See June 2012 Report of Contacts documenting the AMC request for these records from the Denver, LaJunta, and Colorado Springs VA Medical Centers.  Additionally, in June 2012 the AMC prepared a memorandum outlining the steps it took to attempt to obtain this record.  Furthermore, on two occasions in June 2012, the AMC notified the Veteran that it was unable to obtain this record.  

Where, as here, ". . . medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, the Board finds that adjudication of this appeal may go forward without this record.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Veteran was afforded VA examinations in June 2006 and May 2012 which the Board finds are adequate to adjudicate the claim and, as to the 2012 examination, substantially complies with the May 2012 remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall, supra; D'Aries, supra.  The Board has reached this conclusion because, after a review of the record on appeal and/or a comprehensive examination of the claimant, the examiner provided medical opinions as to whether the claimant has hearing loss.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran, his wife, and his representative contend that the claimant's bilateral hearing loss was caused by the claimant's work as a tank mechanic while on active duty.  In this regard, they also testified that not only was he exposed to the loud machine noise generated working in and around main battle tanks six days a week but he was also exposed to these tanks cannon fire because tank mechanics also trained in the field, including the firing range, near where the tanks operated in case they needed servicing. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of bilateral hearing loss at any time during the pendency of his appeal.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; McClain, 21 Vet. App. at 321.

In this regard, the Veteran's DD 214s show that his occupational specialty was tank mechanic.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as being exposed to loud noise while on active duty including while working on tanks as a mechanic and being around tanks on the firing range.  See Davidson, supra.  The Board also finds that the Veteran is both competent and credible to report on having problems with hearing people talk since that time even when not documented in his service treatment records.  Id.

However, while service treatment records, including audiological testing conducted at examinations dated in January 1993, December 1993, August 1994, April 1996, November 1996, May 1998, April 2001, May 2002, and July 2003, noted an occasional increase in the Veteran's audiological thresholds, they were uniformly negative for a diagnosis of hearing loss in either ear.  

Likewise, the post-service record is negative for a diagnosis of hearing loss in either ear as defined by VA.  In fact, when examined by VA in June 2006 for the express purpose of ascertaining if he had hearing loss in either ear as defined by VA, audiological testing was negative for such a diagnosis.  In this regard, the Board notes that audiological testing in June 2006 only revealed puretone thresholds of 15, 15, 20, and 20 decibels in the right ear and puretone thresholds of 20, 20, 15, and 15 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear.

Additionally, when again provided with a VA audiological examination in September 2008, the Veteran once again did not meet the 38 C.F.R. § 3.385 definition of hearing loss because this testing only revealed puretone thresholds of 5, 15, 0, and 0 decibels in the right ear and puretone thresholds of 5, 5, 0, and 5 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability was 94 percent in the right ear and 96 percent in the left ear.

Similarly, when VA obtained a medical opinion in May 2012, that examiner opined that the Veteran did not have hearing loss or hearing damage while on active duty based on his a review of the record on appeal including the hearing tests conducted at enlistment, during service, and at discharge as well as the post-service hearing tests conducted in June 2006 and September 2008.  

These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In fact, even in the August 2012 audiological examination the Veteran filed directly with the Board, the graphical representations of this testing still did not show that he meet the 38 C.F.R. § 3.385 definition of hearing loss because it only revealed puretone thresholds of 20, 15, 20, and 20 decibels in the right ear and puretone thresholds of 25, 20, 10, and 15 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  

Furthermore, while the Veteran, his wife, his buddy, and his representative as lay persons are competent to report on the claimant's observable symptoms of hearing loss (i.e., difficulty hearing them) because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of hearing loss in either ear, as defined by VA, because such an opinion requires medical expertise and equipment which they do not have.  See Davidson, supra.  Moreover, the Board finds more competent and credible the expert opinions provided by the VA examiners regarding the Veteran not having hearing loss in either ear as defined by VA than any lay claims to the contrary by the claimant, his wife, and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


